Title: To Thomas Jefferson from James Brown, 9 November 1792
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 9th. Nov 1792

I am this Moment favord with your letter of the 4th. Currt., your


Sundry Different favors
A Clow & Coy
$200   




Mattw. Murray
166.66




J G Jefferson
  75.00






$441.66



Four Hundred and forty One Dollars and 66 Cents shall meet due honor when they appear.
The Cask of Hams and Box of Books are lodged with me and will be forwarded ⅌ my Sloop Phoenix or first Vessell for your Port.
I consider myself under great obligations to you for the advices Respecting the expected demand for Flour from France. My London friends caution me against shipping to that Country fearing the deranged State of her Government might endanger private property, but for this I would immediately load the Ship Bowman for Marseilles. Be so good as give me your opinion on this Point and believe me to be with Sentiments of respect & Esteem Dr Sir Your Ob Hle: Ser

James Brown

